Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 recite the limitation "the interaction history sharing".  There is insufficient antecedent basis for this limitation in these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publication: 2021/0342203 by Bolton et al., hereinafter Bolton in view of U.S. Pat. No. 9,762,733 by Ramanujaiaha et al., hereinafter Ramanujaiaha (cited in IDS filed on 11-4-2021).
Regarding claim 1, Bolton discloses a system comprising a mobile application (Fig. 1, 110) operating on a mobile device (Fig. 1: 108M, 108N) of a user (i.e. end-user) for connecting the mobile device to a plurality of contact centers (i.e. third-party service provider; Fig. 1: 199A, 199B) and providing personalized context (i.e. conditions, information) (paragraphs: 0018-0020, 0024-0025, 0038-0042), the system comprising:
the mobile application operating on the mobile device of the user (paragraph: 0016); a connection from the mobile application to a central API service (i.e. API manager; Fig. 1, 102), wherein the central API service provides authentication tokens (i.e. keys) to the mobile application for facilitating further interaction between the mobile application and the central API service (paragraphs: 0016, 0020, 0043-0045); a plurality of vendors (i.e. third-party API; Fig. 1: 104A, 104B) which the user has associated with their profile (i.e. API call) and have been integrated with the central API service (paragraph: 0019), wherein the plurality of vendors is operably connected with the central API service for information sharing (paragraph: 0019); and a plurality of media channels (i.e. one or more networks having wired and/or wireless segments) operatively connecting the plurality of vendors with the central API service (paragraph: 0018), allowing the user (i.e. end-user) to: view personalized context (i.e. information) of the plurality of contact centers through the mobile application (paragraphs: 0024-0025, 0038-0042); and connect with the plurality of contact centers (paragraph: 0019).
	Bolton does not disclose the user viewing information about past interactions occurring between the user and the plurality of contact centers.
In related prior art, Ramanujaiaha discloses a system comprising a mobile application (col. 4, line 60 – col. 5, line 42) operating on a mobile device (Fig. 1, 108) of a user (i.e. end-user) (col. 6, lines 21-32) for connecting the mobile device to a plurality of contact centers (col. 5, line 58 – col. 6, line 9) and providing personalized context (i.e. services or sales) (col. 5, line 58 – col. 6, line 12), the system comprising:
the mobile application operating on the mobile device of the user (col. 4, line 60 – col. 5, line 42); a connection from the mobile application to a central API service (i.e. MM server with an orchestration/routing server; Figures 1A and 1B; col. 8, lines 55-63, col. 9, lines 5-14; col. 9, line 53 - col. 10, line 8); a plurality of vendors (i.e. third-party service providers; Fig. 1A) which the user has associated with their profile and have been integrated with the central API service, wherein the plurality of vendors is operably connected with the central API service for information sharing (col. 5, line 58 – col. 6, line 32); and a plurality of media channels operatively connecting the plurality of vendors with the central API service (col. 8, lines 4-13; col. 9, lines 5-14 and lines 46-52), allowing the user (i.e. end-user) to: view personalized context from past interactions occurring between the user and the plurality of contact centers (i.e. real-time updates and actions to enable the end-user to perform an action) through the mobile application (col. 9, lines 5-14; col. 10, lines 4-8); and connect with the plurality of contact centers (col. 9, line 53 - col. 11, line 59).
	It would have been obvious to one of ordinary skill in the art to modify the system of Bolton to include viewing past interactions occurring between the user and the plurality of contact centers through a mobile application as taught by Ramanujaiaha in order to continuously provide updated services to the end-user among a plurality of contact centers.
	Regarding claim 9, Bolton discloses a system comprising:
a central API service (i.e. API manager; Fig. 1, 102);
a mobile application (Fig. 1, 110) operating on a mobile device (Fig. 1: 108M, 108N) of a user (i.e. end-user), wherein the mobile application is configured to connect, via the central API service, to a plurality of contact centers (i.e. third-party service providers; Fig. 1: 199A, 199B) associated with a plurality of vendors (i.e. third-party API; Fig. 1: 104A, 104B) and provide personalized context (i.e. conditions, information) to the user of the plurality of contact centers (paragraphs: 0018-0020, 0024-0025, 0038-0042);
a processor; and a memory in communication with the processor, the memory storing instructions that, when executed by the processor, causes the processor to provide the personalized context by (paragraph: 0091):
integrating the plurality of vendors for operating in accordance with the central API service (paragraph: 0019);
interacting with the user via interfaces generated by the mobile application on the mobile device, wherein the interaction with the user comprises enabling the user to create an account and select the plurality of vendors for association with the created account (paragraphs: 0016, 0018, 0023);
connecting the mobile application to the central API service by the mobile application (paragraph: 0018);
sending authentication tokens (i.e. keys) from the central API service to the mobile application for interaction with the central API service (paragraphs: 0016, 0020, 0043-0045), wherein the API service communicates on behalf of the user with the plurality of vendors associated with the account of the user (paragraph: 0019);
connecting, via a plurality of media channels (i.e. one or more networks having wired and/or wireless segments), the plurality of vendors with the central API service (paragraph: 0018);
retrieving, in response to a request made by the user, an interaction history (i.e. information) associated with one or more of the plurality of vendors (paragraphs: 0024-0025, 0038-0042);
displaying to the user on the mobile device the retrieved interaction history, wherein the interaction history includes a transcript of at least one previous interaction of the one or more of the plurality of vendors (paragraphs: 0024-0025, 0038-0042).
	Bolton does not disclose the user viewing information about past interactions occurring between the user and the plurality of contact centers.
Ramanujaiaha discloses a system comprising:
a central API service (i.e. MM server with an orchestration/routing server; Figures. 1A and 1B; col. 8, lines 55-63, col. 9, lines 5-14; col. 9, line 53 - col. 10, line 8);
a mobile application (col. 4, line 60 – col. 5, line 42) operating on a mobile device (Fig. 1, 108) of a user (i.e. end-user) (col. 6, lines 21-32), wherein the mobile application is configured to connect, via the central API service (i.e. MM server with an orchestration/routing server; Figures 1A and 1B; col. 8, lines 55-63, col. 9, lines 5-14; col. 9, line 53 - col. 10, line 8), to a plurality of contact centers (col. 5, line 58 – col. 6, line 9) associated with a plurality of vendors and provide personalized context to the user from past interactions occurring between the user and the plurality of contact centers (col. 9, lines 5-14; col. 10, lines 4-8);
a processor; and a memory in communication with the processor, the memory storing instructions that, when executed by the processor (col. 9, lines 30-52), causes the processor to provide the personalized context by: integrating the plurality of vendors (i.e. third-party service providers; Fig. 1A) for operating in accordance with the central API service (i.e. MM server with an orchestration/routing server; Figures 1A and 1B; col. 8, lines 55-63, col. 9, lines 5-14; col. 9, line 53 - col. 10, line 8);
interacting with the user via interfaces generated by the mobile application on the mobile device, wherein the interaction with the user comprises enabling the user to create an account and select the plurality of vendors for association with the created account (col. 8, lines 44-54);
connecting the mobile application to the central API service by the mobile application, wherein the API service communicates on behalf of the user with the plurality of vendors associated with the account of the user (col. 5, line 58 – col. 6, line 32);
connecting, via a plurality of media channels, the plurality of vendors with the central API service (col. 8, lines 4-13; col. 9, lines 5-14 and lines 46-52);
retrieving, in response to a request made by the user, an interaction history associated with one or more of the plurality of vendors (i.e. real-time updates and actions to enable the end-user to perform an action) (col. 9, lines 5-14; col. 10, lines 4-8);
displaying to the user on the mobile device the retrieved interaction history, wherein the interaction history includes a transcript of at least one previous interaction between the user and one of the one or more of the plurality of vendors (i.e. real-time updates and actions to enable the end-user to perform an action) (col. 9, lines 5-14; col. 10, lines 4-8).
	It would have been obvious to one of ordinary skill in the art to modify the system of Bolton to include viewing past interactions occurring between the user and the plurality of contact centers through a mobile application as taught by Ramanujaiaha in order to continuously provide updated services to the end-user among a plurality of contact centers.
	Regarding claims 2 and 10, please see Bolton in view of Ramanujaiaha (Bolton: paragraph: 0016, 0020-0021; Ramanujaiaha: col. 5, line 58 – col. 6, line 12; col. 7, lines 44-57; col. 8, lines 44-54).
	Regarding claims 3 and 11, please see Bolton in view of Ramanujaiaha (Ramanujaiaha: col. 16, line 1 – col. 17, line 34).
	Regarding claims 4 and 12, please see Bolton in view of Ramanujaiaha (Ramanujaiaha: col. 16, line 1 – col. 17, line 34).
	Regarding claims 5 and 13, please see Bolton in view of Ramanujaiaha (Ramanujaiaha: col. 16, line 1 – col. 17, line 34).
Regarding claims 6 and 14, please see Bolton in view of Ramanujaiaha (Ramanujaiaha: col. 16, line 1 – col. 17, line 34).
Regarding claims 7 and 15, please see Bolton in view of Ramanujaiaha (Ramanujaiaha: col. 16, line 1 – col. 17, line 34).
Regarding claims 8 and 16, please see Bolton in view of Ramanujaiaha (Bolton: 0016; Ramanujaiaha: col. 16, line 1 – col. 17, line 34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653